UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6773


TREVOR REED,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee,

          and

F.B.O.P.; J. FAJARDO, Prison Official,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00247-LMB-IDD)


Submitted:   September 30, 2015             Decided:   October 21, 2015


Before NIEMEYER, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor Reed, Appellant Pro Se.    Kimere Jane Kimball, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Trevor      Reed   appeals   the   district      court’s   order   denying

relief on his medical malpractice claim brought pursuant to the

Federal   Tort    Claims   Act,   28    U.S.C.   §§   1346(b)(1),   2671–2680

(2012).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.         Reed v. United States, No. 1:14-cv-00247-LMB-

IDD (E.D. Va. Mar. 25, 2015).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                        2